Citation Nr: 9909991	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  96-46 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to recognition as a surviving spouse of the 
veteran for Department of Veterans Affairs (VA) death 
benefit purposes.


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son and daughter


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran, upon whose service the appellant's claim is 
based, was on active duty when he took his life on 
August [redacted], 1995.

This appeal arises from a July 1996 administrative decision 
of the Providence, Rhode Island, regional office (RO) that 
determined that the appellant was not the surviving spouse of 
the veteran.  The notice of disagreement was received in July 
1996.  The statement of the case was issued in August 1996.  
The appellant's substantive appeal was received in October 
1996.

On July 21, 1998, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board of Veterans' Appeals 
(Board) rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
1998).


FINDINGS OF FACT

1.  The veteran and the appellant were married in August 
1978, and the appellant was the veteran's lawful spouse at 
the time of his death in August 1995.

2.  The veteran and the appellant were separated from April 
1995 until his death in August 1995.

3.  The evidence establishes that there was fault on the 
appellant's part in the separation between her and the 
veteran.



CONCLUSION OF LAW

The appellant is not a proper benefits eligible claimant for 
the purposes of entitlement to death benefits.  38 U.S.C.A. 
§§ 101(3); 38 C.F.R. §§ 3.50, 3.53 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records contain no findings pertaining to the 
veteran having psychiatric, behavioral, or disciplinary 
problems.  However, a July 1993 report from social work 
services indicated that the veteran and appellant entered 
counseling for a parent management problem with their son.  
The veteran and appellant had been married five (5) years.  
They indicated that they had a "good marriage," but that 
they needed assistance in dealing with their son.  The 
impression was parents need training in consistent child 
management.  There were no references to spousal abuse.

In October 1995, the appellant filed an Application for 
Dependency and Indemnity Compensation (DIC).  She reported 
that she had been married to the veteran since August 5,1978.  
She also indicated that she had not lived continuously with 
the veteran from the date of their marriage to his death.  
The appellant stated that the cause of her separation from 
the veteran was "two separate [sic] locations pending 
move."  She listed her mailing address as [redacted], Rhode 
Island.  The appellant attached a valid copy of their 
marriage certificate.  


A copy of the certificate of death was also submitted with 
the appellant's application.  The cause of the veteran's 
death was brain injuries due to a gunshot wound to the head.  
The date of death was August [redacted], 1995.  At that the 
time of his death, the veteran was reported to be stationed 
at Fort Richardson, Alaska.

A March 1996 report from the Criminal Investigation Division 
(CID) with relative investigative materials was associated 
with the claims folder.  This included affidavits taken from 
the appellant, A.J., and the children of the veteran and the 
appellant.  Notably, the appellant stated that the veteran 
had a long history of depression, and that he occasionally 
discussed suicide.  She said that she left the veteran in 
April 1995 and went to Rhode Island.  She testified she was 
"seeing someone else," and that the veteran knew of this 
relationship at the time she left him.  The appellant 
indicated that she and the veteran had filed for a 
dissolution of their marriage in April 1995.  She said a 
court date had been set for May 1995.  In the interest of the 
veteran's well being, she remarked that their children had 
stayed in Alaska.  The appellant denied under oath any 
allegations that the veteran was abusive.  In fact, she 
testified that the veteran was a "good man."  She stated 
that the problems she and the veteran experienced were 
related to their son.  

A.J. reported that she worked with the veteran, and that they 
were friends.  She remarked that she noticed a profound 
change in the veteran's emotional state, after the appellant 
left him in April 1995.  She said that the veteran had told 
her that the appellant was having an affair, and that she 
wanted a divorce so that she could marry the other man.  A.J. 
indicated that plans had been made for the veteran to visit 
the appellant with their children.  However, she stated the 
visit was canceled due to an argument that took place in 
August 1995.


The daughter of the veteran and the appellant testified that 
her parents "split up because my mother was having an affair 
and decided that she didn't love my father anymore."  She 
said that she was told this by both her parents.  She 
indicated that A.J. had been the veteran's ex-girlfriend.

In a suicide note addressed to his daughter and son, the 
veteran indicated that he was devastated by his impending 
divorce from the appellant.  He stated that he could not live 
without the appellant.  After being told by the appellant 
that she no longer loved him, the veteran declared that his 
"drive" was gone.  He further asserted that the allegations 
that he was an uncaring, cruel, and abusive person were 
unfounded.  

The materials from CID also included a November 1995 
psychological autopsy report.  Significantly, under the 
section titled Marital Relationship History, the veteran was 
noted to be separated with a divorce pending.  According to 
all accounts, the appellant was reported to be having an 
extramarital affair and wanted an end to her marriage to the 
veteran.  The veteran was observed to have not wanted a 
divorce.  The investigating officer indicated that there was 
no reported history of abusive behavior or mental health 
problems.  The investigative officer opined that the veteran 
committed suicide because he was "despondent over his 
separation and pending divorce" from his wife.  

By a rating action dated in April 1996, service connection 
for the cause of the veteran's death was granted.  

Thereafter, observing that the evidence showed that she and 
the veteran had not been living together continuously from 
the date of their marriage to the date of his death, the RO 
asked that the appellant submit statements that addressed 
this situation.  These statements were to include 
explanations as to the cause of the separation, whether there 
had been any intention to resolve their problems and resume 
living together, and the amounts and dates of the veteran's 
contributions to support the appellant during separation.  
The letter requesting this information was mailed to the 
appellant in April 1996.

Statements from D.J., M.D., and E.G. were received in May 
1996.  In essence, these individuals reported that the 
appellant lived in Rhode Island and Connecticut from April 
13, 1995 until August 14, 1995.  At the time of the veteran's 
death, they stated that the veteran and the appellant were in 
the process of reconciliation.

In a statement dated in May 1996, the appellant reported that 
she and the veteran had been trying to reconcile prior to his 
death.  She said that their intent to reconcile was clear, 
but that the date of this reconciliation had remained 
undetermined.  In this regard, she stated that the 
dissolution action was canceled in June 1995.  She indicated 
that the veteran paid all "joint bills" throughout the 
period of their separation.

A copy of the March 1995 Petition for Dissolution of Marriage 
was associated with the claims folder.  A history of domestic 
violence during the marriage, whether or not a complaint was 
filed, was denied by both parties.  The appellant signature 
is on the bottom of the page.  There were no references to 
the reasons that dissolution was being sought.  A hearing was 
set for May 1995.  However, a September 1995 off record note 
indicated that no one appeared for the scheduled dissolution 
hearing.

In July 1996, the RO determined that continuous cohabitation 
between the appellant and the veteran did not exist at the 
time of the veteran's death.  As such, entitlement to all VA 
benefits was found to be precluded.

The appellant filed a substantive appeal in October 1996.  
She stated that the veteran had subjected her to emotional 
and physical abuse since the birth of their son in 1979.  She 
said that she was frequently threatened by her husband during 
her pregnancy with their daughter, and that she was forced to 
hide the household knives because of these threats.  She 
recalled several instances where she was left bruised due to 
the veteran's violent outbursts.  She maintained that she did 
not report these incidents because she did not want to 
tarnish the veteran's military record.  The appellant 
acknowledged meeting someone on a computer service, and that 
she developed a relationship with that man.  However, she 
said the veteran encouraged this relationship.  She stated 
that she left after the veteran had watched as she was hit 
repeatedly by their son.  She recalled failed attempts at 
reconciling.  The appellant admitted that she partly 
responsible for their separation.

In further support of her claim, the appellant submitted 
statements from her daughter and son.  Both children 
indicated that the veteran was an unkind and abusive man.  
They recalled numerous incidents of violence where the 
veteran would beat the appellant.  They stated that the 
appellant left the veteran because she could not longer 
endure the physical and mental abuse.  Nevertheless, despite 
aforementioned problems with abuse, both of the children 
remarked that their parents loved each other, and that the 
prospect for rapprochement had been expressed by the 
appellant and the veteran.

In November 1996, entitlement to DIC as the surviving spouse 
of the deceased veteran was denied.  The RO found that the 
appellant's description of suffering physical and emotional 
abuse was compelling.  However, the RO determined that there 
was no evidence of record which supported those allegations.  
In fact, the RO noted that the Petition for Dissolution of 
Marriage and psychological autopsy report indicated that 
there was no history of domestic violence.  The RO also 
observed that the appellant had admitted that she was partly 
responsible for the breakdown of her marriage.  As such, the 
RO determined that it could not be said that the appellant 
was without fault in the separation.  A supplemental 
statement of the case (SSOC) was issued in November 1996.

The appellant responded to the SSOC in December 1996.  She 
said that the veteran had asked her not to disclose his 
history of abuse in the Petition for Dissolution of Marriage.  
She indicated that he was afraid that a report of abuse would 
have a negative impact on his military career, and that she 
acquiesced to his request.  With regard to her responsibility 
in the breakdown of the marriage, the appellant said her 
"part" was limited to her inability to support a man 
emotionally who no longer supported her.  She stated that she 
tried to change his ways, and that she felt guilty for not 
trying hard enough.  She noted that they sought counseling 
through Walter Reed Army Medical Hospital from 1987 to 1988.  
Further, appellant contended that the veteran's infidelity 
preceded her extra-marital affair by several months.  She 
asserted that she was attempting to reconcile with the 
veteran prior to his death, and that she should not be 
penalized because of the veteran's decision to take his life.

In September 1997, the National Personnel Records Center 
(NPRC) reported that a search for counseling records from 
Walter Reed had been unsuccessful.  The NPRC indicated that 
there were no records on file.

The appellant was afforded a personal hearing before the 
undersigned in July 1998.  She stated that she was living 
with the veteran in Alaska, and that she left him in April 
1995 to live with her sisters in Rhode Island.  She admitted 
she met a man over the computer.  She said the man lived in 
Indiana, and that she met with him in March 1995.  After 
leaving Alaska, she indicated that she had intended to meet 
with the man again.  However, the appellant remarked that 
"something happened along the way," and that it did not 
work out.  She maintained the veteran also had been engaging 
in an extra-marital affair during the last year of their 
marriage.  Despite these infidelities, she asserted that 
physical and emotional abuse was the main reason for the 
separation.  She indicated she never reported this abuse to 
the authorities or during counseling sessions.  The appellant 
stated that the veteran never beat her to the point where she 
had physical injuries and therefore there were no medical 
records to document the abuse.  Again, she expressed her 
belief that she and the veteran would have eventually 
reconciled.

In further support of her claim, the appellant submitted 
three (3) undated and unsigned typed letters that were 
reportedly from the veteran.  Those letters contain several 
references to the veteran's desire to get back together with 
the appellant.  He said that he forgave her for her 
transgressions.  He did not discuss any agreement to 
forestall the divorce proceedings.  The veteran also admitted 
to his shortcomings and asked for the appellant's 
forgiveness.  There was no admission of domestic violence.

Social evaluation reports dated in May 1985 and June 1988 
were also associated with the claims folder.  These reports 
pertain to the appellant's son.  Notably, the May 1985 report 
indicated that the veteran had been charged with excessive 
child abuse in 1983.  There were no findings pertaining to 
spousal abuse.

Entitlement to DIC as the surviving spouse of the deceased 
veteran was denied in September 1998.  A SSOC was supplied to 
the appellant that same month.

II.  Analysis

VA death pension benefits may be paid to a "surviving 
spouse" who was married to the veteran for one year or more 
prior to his death; or who was married to the veteran for any 
period of time if a child was born of the marriage, or was 
born to them before the marriage; or who was married to the 
veteran prior to January 1, 2001, in the case, as here, of a 
veteran of the Persian Gulf War.  38 U.S.C.A. § 1541(f) (West 
1991); 38 C.F.R. § 3.54(a) (1998).  In pertinent part, 
dependency and indemnity compensation benefits may be granted 
to a "surviving spouse" of a veteran who died from a 
service-connected disability, if the spouse was married to 
the veteran before the expiration of 15 years from the 
termination of the period of service in which the injury or 
disease causing death was incurred or aggravated; or if the 
spouse was married to the veteran for one year or more; or if 
they were married for any period of time if a child was born 
of the marriage.  38 U.S.C.A. §§ 1304, 1310(a) (West 1991); 
38 C.F.R. § 3.54(c) (1998).

A "surviving spouse" is defined, in part, as a person of 
the opposite sex who was the spouse of a veteran at the time 
of the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death, and who has not remarried.  38 U.S.C.A. § 
101(3) (West 1991); 38 C.F.R. § 3.50 (1998) (the term 
"surviving spouse" means a person of the opposite sex who 
is a widow or widower provided the marriage meets the 
requirements of 38 C.F.R. § 3.1(j)).  The term "spouse" 
means a person of the opposite sex who is a wife or husband.  
38 U.S.C.A. § 101(31) (West 1991); 38 C.F.R. § 3.50(a), (c) 
(1998).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (1998).  In determining whether there was continuous 
cohabitation, the statements of the surviving spouse as to 
the reason for the separation will be accepted in the absence 
of contradictory information.  If the evidence establishes 
that the separation was by mutual consent and that the 
parties lived apart for purposes of convenience, health, 
business, or any other reason which did not show an intent on 
the part of the surviving spouse to desert the veteran, the 
continuity of the cohabitation will not be considered as 
having been broken.  38 C.F.R. § 3.53(b) (1998).

The U.S. Court of Appeals for Veterans Claims (Court) has 
determined that 38 U.S.C.A. §101(3) and 38 C.F.R. § 
3.50(b)(1) set forth a two-part test to determine whether a 
spouse will be deemed to have continuously cohabited with the 
veteran when there has been a separation.  The spouse must 
not only be free of fault at the time of the separation, but 
it must be found that the separation "was due to the 
misconduct of, or procured by, the veteran."  In assessing 
the reasons for a separation between a veteran and his or her 
spouse, fault or the absence of fault is to be determined 
based on an analysis of conduct at the time of the 
separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).

The Court has previously held that "a veteran's spouse must 
supply proof of his or her marital status" before attaining 
the status of a claimant.  Brillo v. Brown, 7 Vet. App. 102 
(1994); Sandoval v. Brown, 7 Vet. App. 7, 9 (1994) (citing 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  A person 
who does not attain the status of claimant has not submitted 
a claim.  Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994).  
Thus, in order to achieve the status of a claimant, the 
appellant must present evidence that she is the "surviving 
spouse" of the veteran as defined in law and regulation.

The Board does not dispute that the appellant and the veteran 
were legally married in August 1978, and that such marriage 
was never terminated by divorce.  Moreover, the appellant 
does not allege and the evidence does not show that she and 
the veteran continuously cohabited from the date of their 
marriage to the date of his death.  Therefore, the issue 
presented in this case is whether the separation was due to 
the misconduct of, or procured by, the veteran without the 
fault of the appellant.  As referenced above, the statements 
of the surviving spouse as to the reason for the separation 
will be accepted in the absence of contradictory information.  
Here, however, the claims file is replete with contradictory 
information.

Because the appellant has given inconsistent reports at 
various times, the exact reason or reasons for her separation 
from the veteran are far from certain.  She has stated that 
she left the veteran because she was seeing someone else, 
because he no longer supported her emotionally, and because 
he physically and emotionally abused her for several years.  
While there is no corroborative evidence that supports her 
allegations that the veteran physically or emotionally abused 
her, the Board notes that the May 195 social evaluation 
indicated that the veteran had been charged with excessive 
child abuse.  Thus, it is possible that he was abusive to the 
appellant.  However, the Board finds that a determination as 
to whether the veteran was a perpetrator of domestic physical 
and emotional violence is not necessary in rendering a 
decision in this matter.

Here, the appellant has admitted to engaging in an extra-
marital affair, and that this relationship was, at least, a 
component of their separation.  She stated in her affidavit 
to CID that she had been seeing someone when she left the 
veteran, and that he was aware of the circumstances.  
Similarly, in her October 1996 substantive appeal, the 
appellant indicated that she was involved in a relationship 
with another man.  She admitted that she was "partly 
responsible" for the separation.  Finally, she testified at 
her personal hearing that she left the veteran in April 1995 
with the intent of joining the other man.  She stated that 
the decision not to join this man occurred after she left.  
Much of this history was confirmed by statements made by the 
appellant's children.  In assessing the reasons for a 
separation between a veteran and his or her spouse, fault or 
the absence of fault is to be determined based on an analysis 
of conduct at the time of the separation.

In other words, the Board finds that the appellant was not 
free of fault at the time of the separation, and the 
separation was not solely due to the misconduct of the 
veteran.  See Gregory.  The appellant deserted the veteran.  
She has admitted that she left him and moved to Rhode Island 
with the intent of divorcing the veteran and joining another 
man.  In the absence of credible evidence showing that this 
separation was due to the misconduct of, or procured by, the 
veteran, and that she was free of fault in the separation, 
the appellant is not entitled to recognition as surviving 
spouse of the veteran for purposes of VA death benefits.  38 
U.S.C.A. § 101; 38 C.F.R. § 3.53.

Accordingly, the Board finds that the appellant has not met 
the threshold requirement of obtaining claimant status. 


ORDER

Entitlement to recognition as a surviving spouse of the 
veteran for VA death benefit purposes is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

